DAVIS, Commissioner.
This is an appeal from a judgment reversing that portion of an order of the Kentucky Tax Commission imposing an inheritance tax on proceeds of life insurance held in trust subject to a power of appointment. The factual background and legal principles are indistinguishable from those presented in Kentucky Trust Company, Executor, Etc. v. Department of Revenue, Commonwealth of Kentucky, Ky., 421 S.W.2d 854 (decided December 15, 1967).
The trial court correctly adjudged that the life insurance proceeds which passed into sub-trust A were exempt from inheritance tax by reason of KRS 140.030(2). We are unable to discern any distinction in the facts of the case at bar from those present in Kentucky Trust Company, Executor, Etc. v. Department of Revenue, Commonwealth of Kentucky, just cited. Upon the authority of that decision, the judgment of the trial court must be affirmed.
The judgment is affirmed.
All concur.